                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                              Criminal No. 13-129 (DWF/HB)
                                                             Civil No. 18-1874 (DWF)
                     Respondent-Plaintiff,

v.
                                                                  MEMORANDUM
Frantz Pierre,                                               OPINION AND ORDER

                     Petitioner-Defendant.



Frantz Pierre, Petitioner-Defendant, Pro Se.

Joseph H. Thompson, Assistant United States Attorney, United States Attorney’s Office,
counsel for the Government.


                                   INTRODUCTION

      This matter is again before the Court on Petitioner-Defendant Frantz Pierre’s

(“Petitioner-Defendant”) self-styled motion (Doc. No. 423) for the Court to reconsider its

decision on January 7, 2020 (Doc. No. 421) in which this Court respectfully denied

Petitioner-Defendant Frantz Pierre’s pro se motion to reopen habeas proceedings in

accordance with Fed. R. Civ. P. 60(b). (Doc. No. 412.)

      At that time, Petitioner-Defendant asserted that his conviction should be vacated

on two grounds. First, he claimed that the Court violated Rule 11 of the Federal Rules of

Criminal Procedure when it requested that Government’s counsel conduct portions of the

colloquy during Petitioner-Defendant’s change of plea hearing which occurred on

October 27, 2015 before the Honorable Richard H. Kyle. Second, Petitioner-Defendant
claimed that his lawyer provided ineffective assistance in that he failed to allow

Petitioner-Defendant to enter a conditional plea of guilty that would have allowed

Petitioner-Defendant to appeal the Court’s denial of previous motions by the defense. At

that time, the Government observed that the Eighth Circuit had affirmed the Court’s

denial of Petitioner-Defendant’s motion to dismiss and Petitioner-Defendant’s conviction

and sentence. Also, at that time, the Government observed that Petitioner-Defendant’s

first petition pursuant to 28 U.S.C. § 2255, alleged the same grounds for relief and was

denied on the merits.

        Specifically, Petitioner-Defendant asserts that this Court never ruled on whether

his plea which was entered on October 27, 2015 was “. . . intelligent and knowing. . . .”

        For the reasons set forth below, the Court respectfully denies

Petitioner-Defendant’s motion. The Court will address Petitioner-Defendant’s assertion

that this Court never addressed whether his plea was knowingly and voluntarily entered.

The Court states today in its ruling as it did implicitly in its rulings in its prior orders, that

the Petitioner-Defendant knowingly and voluntarily entered his plea.

                                       BACKGROUND

        The Court will only provide here an abbreviated version of the procedural history

and record because the Court examined both of these issues at length in its Memorandum

and Order denying Petitioner-Defendant’s previous challenge to his sentence. (Doc. No.

400.)

        On June 9, 2016, Petitioner-Defendant was convicted and sentenced to 210

months in prison. (Doc. No. 343 at 1.) All but 36 months of that sentence were to run


                                                2
concurrently to the 208-month sentence imposed in the Southern District of Florida. (Id.

at 2.) Additionally, Petitioner-Defendant was sentenced to 3 years of supervised release.

(Id. at 3.)

        Petitioner-Defendant filed a pro se motion on June 29, 2018 pursuant to 28 U.S.C.

§ 2255. (Doc. No. 388.) He first asserted that the Court violated Rule 11 of the Federal

Rules of Criminal Procedure when it asked the Assistant United States Attorney to

conduct portions of the colloquy during the change of plea hearing. (Id. at 3.) Second,

Petitioner-Defendant asserted that his attorney was ineffective for failing to allow him to

enter into a conditional guilty plea which would allow him to appeal this Court’s denial

of his motion to dismiss on double jeopardy and denial of his motion to suppress bank

records. (Id.)

        This Court denied the motion on October 18, 2018, reasoning that the record

entirely foreclosed any notion or finding that Petitioner-Defendant received ineffective

assistance of counsel under Strickland. (Doc. No. 400.) Not only was there not any

actual prejudice to Petitioner-Defendant, but based on the record, the Court could not

envision any evidence that it could have received or any procedures it could have

followed that would have affected the outcome of the case. (Id.) The Court required no

evidentiary hearing to reach this conclusion, and no certificate of appealability was

issued. (Id.) The Eighth Circuit denied Petitioner-Defendant’s application for a

certificate of appealability on March 15, 2019. (Doc. No. 410.)

        In the most recent motion prior to this motion that Petitioner-Defendant filed,

which this Court respectfully denied in is Order on January 7, 2020 (Doc. No. 421),


                                              3
Petitioner-Defendant asserted the same claims under Rule 60(b) of the Federal Rules of

Civil Procedure, which had already been rejected by both this Court and the Eighth

Circuit. (Doc. No. 412; United States v. Pierre, 870 F.3d 845 (8th Cir. 2017).) The

Petitioner-Defendant asserted that the Court had failed to consider his earlier claims that

his constitutional rights were violated during his change of plea hearing which is

precisely what he has alleged again in the current motion before the Court. (Doc. No.

420 at 1-2.) (Doc. No. 423).

                                      DISCUSSION

I.     Section 2255

       The relief Petitioner-Defendant seeks in his present motion is the same as in those

previously denied with only superficial variations in presentation. Before an inmate may

file a “second or successive” motion pursuant to § 2255, he or she must first obtain the

permission of the Eighth Circuit Court of Appeals to seek such relief. See 28 U.S.C.

§§ 2244(b)(3)(A) and 2255(h); see also Boyd v. United States, 304 F.3d 813, 814 (8th

Cir. 2002). The Eighth Circuit has consistently held that a defendant “may not bypass the

authorization requirement of 28 U.S.C. § 2244(b)(3) for filing a second or successive

§ 2254 or § 2255 action by purporting to invoke some other procedure.” United States v.

Lambros, 404 F.3d 1034, 1036 (8th Cir. 2005); see also United States v. Patton, 309 F.3d

1093 (8th Cir. 2002) (collecting cases); Boyd, 304 F.3d at 814. Petitioner-Defendant has

not received the required order from the Eighth Circuit which would allow him to file a

successive § 2255 motion.




                                             4
       Consequently, this Court is obligated to “dismiss it for failure to obtain

authorization from the Court of Appeals.” Id. In the interest of completeness, however,

the Court will briefly address Petitioner-Defendant’s specific claims he has now brought

pursuant to Rule 59(e) of the Federal Rules of Civil Procedure.

II.    Rule 60(b)

       The current motion before this Court by Petitioner-Defendant essentially reiterates

his previous claims, asking for a different outcome without any additional justification

and improperly seeking § 2255 relief. Nonetheless, the Court will address the allegations

made by Petitioner-Defendant in this most recent motion.

       Simply, but importantly stated, the plea transcript from October 27, 2015 entirely

belies the notion that the Petitioner-Defendant did not knowingly and voluntarily enter a

plea of guilty to Conspiracy to Defraud the Government in violation of 18 U.S.C. § 286

and Monetary Transactions in Criminally Derived Property in violation of U.S.C. § 1957

which were Counts 1 and 2 of the indictment.

       The presiding judge on October 27, 2015, the Honorable Richard H. Kyle, opened

up the hearing by stating:

               For example, I must be satisfied that your decision to enter
               into a plea of guilty here today is a knowing, voluntary,
               conscious decision on your part. That no one has made any
               threats to get you to plead guilty. . . I also must be satisfied
               that you are of clear mind. . . (Hrg. Transcript at 3-4)

       The Petitioner-Defendant was then asked, “Do you understand that you will retain

the right to appeal your sentence at the end of the sentencing hearing?” The Defendant

responded, “Correct.” (Transcript at 16).


                                              5
       And in fact, the Petitioner-Defendant did appeal his sentence to the 8th Circuit

Court of Appeals and that sentence as noted above was affirmed on September 1, 2017.

       The 38-page change of plea transcript speaks for itself and, as noted above, belies

entirely the notion that the plea by the Petitioner-Defendant was anything but knowingly

and voluntarily made. Consequently, at the conclusion of the plea hearing, the Honorable

Richard H. Kyle stated:

              Based on what I’ve heard here today, I’m satisfied that the
              Defendant’s decision to plead guilty here today to both
              Counts 1 and 2 is voluntary on his part. . . I’m also satisfied
              that he understands by pleading guilty and have the Court
              accept those pleas, he will be giving up the various trial rights
              that were outlined for him by counsel. And that decision is
              also a knowing, voluntary, conscious decision on his part.
              (Transcript at 33)

       This Court concludes, as it has in its prior orders, that Petitioner-Defendant

knowingly and voluntarily entered his pleas of guilty on October 27, 2015. Therefore,

Petitioner-Defendant’s current motion reiterates his previous claims when they are

carefully scrutinized asking for a different outcome without any additional justification

and improperly seeking § 2255 relief by categorizing this motion as a Rule 59(e) motion

under the Federal Rules of Civil Procedure rather than a Rule 60(b) motion (Doc. No.

412) which was denied by this Court on January 7, 2020. (Doc. No. 421).

       As this Court observed in its October 12, 2018 Order (Doc. No. 400), at which

time it denied Petitioner-Defendant’s motion under 28 U.S.C. § 2255 to vacate, set aside

or correct his sentence given Petitioner-Defendant’s allegations, the Court finds some




                                              6
irony in fact that it imposed a sentence of 210 months in prison with all but 36 months

running concurrent to the sentence imposed in the Southern District of Florida.

                               EVIDENTIARY HEARING

       Based on the record before the Court, there is no reason for the Court to further

explore any credibility issues with respect to Petitioner-Defendant’s claims. A § 2255

motion can be dismissed without a hearing when: (1) defendant’s allegations, if accepted

as true, would not entitle him to relief; or (2) the allegations cannot be accepted as true

because they are contradicted by the record, are inherently incredible, or are conclusions

rather than statements of fact. Delgado v. United States, 162 F.3d 981, 983 (8th Cir.

1998). Applying that standard to the Petitioner-Defendant’s allegations and the record

before the Court, the Court concludes that no evidentiary hearing is required in this case.

                        CERTIFICATE OF APPEALABILITY

       An appeal cannot be taken from a final order denying a motion under § 2255

without a COA. 28 U.S.C. § 2253(c)(1)(B)(2006); Fed. R. App. P. 22(b)(1). A court

cannot grant a COA unless the applicant has made “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(3).

       The Court has considered whether the issuance of a COA is appropriate. See

Tiedeman v. Benson, 122 F.3d 518 (8th Cir. 1997). In that context, the Court concludes

that no issue raised is “debatable among reasonable jurists” or deserving of further

proceedings. Flieger v. Delo, 16 F.3d 878, 882 83 (8th Cir. 1994) (citing Lozado v.

Deeds, 498 U.S. 430, 432 (1991) (per curiam)). The Petitioner-Defendant has not,




                                              7
therefore, made the “substantial showing of the denial of a constitutional right” necessary

for the issuance of a COA. 28 U.S.C. § 2253(c)(2).

                                     CONCLUSION

       Based upon the presentations and submissions of the parties, the Court having

again carefully reviewed the record in this matter and being otherwise duly advised in the

premises, the Court hereby enters the following:

                                         ORDER

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     Petitioner-Defendant Frantz Pierre’s pro se Motion for the Court to Alter or

Amend its Judgment pursuant to Fed. R. Civ. P. 59(b) (Doc. No. [423]) is respectfully

DENIED.

       2.     No evidentiary hearing is required in this matter.

       3.     No Certificate of Appealability will be issued to Petitioner-Defendant.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: February 20, 2020                            s/Donovan W. Frank
                                                   DONOVAN W. FRANK
                                                   United States District Judge




                                             8
